Citation Nr: 1241567	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from November 1960 to October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2007 and June 2008 rating decisions. 

In April 2010, the Veteran testified at a video hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  

In October 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran. 

In this regard, it is important for the Veteran to understand that the undersigned has reviewed the transcript of the prior hearing. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to show that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.

CONCLUSION OF LAW

Criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled Veteran is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for a right foot disability with plantar warts and callosities (rated at 10 percent); for bilateral hearing loss (rated at 10 percent); for otitis media (rated at 10 percent); and for residuals of a fractured left ring finger (rated as noncompensable).  The Veteran's combined rating is 30 percent, and he therefore fails to meet the schedular criteria for a TDIU.  38 C.F.R. § 4.25.  Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  It is noted that the Veteran's claim was referred to the Director of Compensation and Pension for a determination of whether an extraschedular rating was warranted for the Veteran's bilateral hearing loss, but the Director found that it was not, and the Board previously concurred with such a determination in a June 2011 decision, in which the Board also remanded a claim for TDIU.

The Veteran has presented testimony and medical evidence contending that he is unemployable due to his service-connected hearing loss.  

At a VA examination in May 2007, the Veteran reported that his chief complaint was some difficulty understanding speech with background noise present.  It was noted that he had worked as a nurse in a hospital.  In August 2007, the Veteran wrote that his hearing loss had become significant enough that he was no longer able to perform his job as a nurse practitioner with confidence.  He added in June 2008 that he retired from working at the VA medical center because he did not feel that he could competently hear lung, heart, or bowel sounds.  He indicated that he had not sought part-time employment on account of his hearing.

In April 2010, the Veteran testified at a hearing before the Board that he had difficulty interpreting words and speech, and could not hear certain sounds entirely.  He affirmed that the primary reason for his retiring from VA was his hearing disability.

In January 2011, a doctor who had worked with the Veteran at a VA Medical Center from 1983 until the Veteran's retirement, stated that the Veteran had been long limited by his hearing deficit which prevented him from performing auscultation of the heart, lungs, abdomen or blood vessels.  The doctor asserted that the malady severely limited the Veteran's ability to practice his profession and led to his eventual retirement from VA.  The doctor added that the Veteran had not been able to pursue employment in the private sector as a nurse practitioner either.

In August 2011, the Veteran completed a TDIU application, indicating that he last worked full time in 1997 and that he became too disabled to work in 2000, although he also added that he had worked 20 hours per week in maintenance from 2000-2004.

In September 2011, the Veteran underwent a VA examination to assess his employability.  Audiometric testing continued to show bilateral hearing loss which was consistent with the 10 percent disability rating that is currently assigned.  The Veteran's speech recognition scores were 92 percent in the right ear and 94 percent in the left ear.  After examining the Veteran and reviewing his claims file, the examiner indicated that the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  The Veteran's toes and finger were also examined, but were not found to cause any impact on the Veteran's usual occupation or on his usual daily activities.  With regard to the Veteran' otitis media, it was noted that the condition affected the Veteran's ability to use a stethoscope, but did not affect his usual daily activities.  It was noted that the Veteran was independent in his activities of daily living.  The Veteran had hobbies that included using a metal detector, riding a four-wheeler, fishing and hunting.  He also used a treadmill for exercise and had been going to physical therapy since June 2011.  It was noted that the Veteran had worked at a rehab facility for two years after retiring from VA, but he reported that problems with his hearing made him quit.  He did acknowledge that the hearing aids he currently had were an improvement from the ones he had while working at VA.  

The examiner indicated that the Veteran's service connected foot and finger disabilities would not limit employability, as the Veteran acknowledged that these conditions did not affect functioning.  

The examiner did find that the Veteran's recurrent ear infections with residual hearing loss would limit a job which required the use of a stethoscope.  However, the Veteran admitted that his current hearing aids worked well, such that he was able to hear conversations.  It was noted that the Veteran's non-service connected peripheral vascular disease and lower back problems would limit his ability to perform manual work, but the Veteran acknowledged that he would be able to do a sedentary job.

In this case, the Veteran has claimed that he is unemployable as a result of his service connected hearing disability; and the Board acknowledges the fact that the evidence suggests that his bilateral hearing loss limits, and may even preclude, his ability to work as a nurse practitioner.  However, even if this is accepted as true, a TDIU requires that a person be unable to obtain or maintain substantially gainful employment.  In this case, it was found at the Veteran's VA examination that his hearing aids allowed him to hear conversations, and even the Veteran (at his VA examination) acknowledged that he would be able to do a sedentary job, providing factual evidence against this own claim.  Thus, while the Veteran's hearing impairment might preclude work as a nurse practitioner, the evidence of record simply does not support the finding that his service connected disabilities prevent him from obtaining or maintaining substantially gainful employment of any kind. 

As such, the evidence of record fails to demonstrate that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and the criteria for a TDIU have therefore not been met.  Accordingly, the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, a statement was received from a former co-worker of the Veteran, and the Veteran testified at a hearing before the Board.

The Veteran was also provided with a VA examination as to employability (the report of which has been associated with the claims file), and the Veteran has not in any way questioned the adequacy of the opinion.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

A TDIU is denied.


____________________________________________
JOHN J. CROWLEY  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


